Citation Nr: 1736023	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO. 12-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to educational assistance in excess of the 90 percent rate under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In August 2014, the Veteran's service treatment records were associated with the Veteran's claims file after the most recent statement of the case was issued. However, issuance of a supplemental statement of the case is not necessary since this medical evidence is not pertinent to the issue on appeal, and the Board will proceed to adjudicate the claim below with no prejudice to the Veteran. See 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1. The Veteran had 1,090 days of eligible active military service; he was honorably discharged at the completion of his required active service.

2. The Veteran, having not served for 36 complete months (1,095 days) of eligible active duty, nor discharged due to a service-connected disability, is not entitled to the 100 percent rate of VA educational benefits under Chapter 33.



CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 90 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) have not been met. 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has duties to notify and assist under the Veteran's Claims Assistance Act of 2000. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032. These provisions apply to the Post-9/11 GI Bill program. 38 C.F.R. § 21.9510 (2016). The notification requirements do not apply when the claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits. 38 C.F.R. § 21.1031(b)(1). The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim. 38 C.F.R. § 21.1032(d). As discussed below, the undisputed facts in this case render the Veteran ineligible for benefits in excess of 90 percent under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to him would substantiate the claim. Thus, the notice and assistance requirements are inapplicable. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


Entitlement to Educational Benefits in Excess of 90 Percent

The Veteran contends that he is eligible for post-9/11 GI Bill program education benefits in excess of 90 percent because he was told by a VA employee that he would be entitled to 100 percent prior to enrolling in the program.

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001. The maximum amount payable with at least 30 months, but less than 36 months (910-1,094 days) of creditable active duty service is 90 percent. A 100 percent rate is payable with at least 36 months of creditable active duty service, or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2016). 

The Veteran applied for, and was granted, educational benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) in April 2005. The Veteran again applied for educational benefits under the Post-9/11 GI Bill in February 2012. The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that the Veteran served on active duty from September 6, 2000 to September 4, 2004. The Veteran was honorably discharged at the completion of his required active service. The VA determined that the Veteran had 1,090 creditable days-from September 11, 2001 to September 4, 2004. 

Thus, the law clearly establishes that the Veteran is entitled to the 90 percent rate. It is regrettable that the Veteran relied on erroneous information in deciding to switch from the Montgomery GI Bill to the Post-9/11 GI bill. However, the Board finds the Veteran's contentions as to entitlement to a higher rate as claimed are without merit.

The Board is bound in its decisions by applicable statutes enacted by Congress. Payments of monetary benefits from the Federal Treasury must be authorized by statute. See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). In other words, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.

To the extent the Veteran relied on erroneous information provided by VA staff, the VA is not liable for the Veteran's reliance on said erroneous information dispensed by a VA employee. See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits). Therefore, as a matter of law, the claim must be denied.


ORDER

Entitlement to additional educational assistance benefits in excess of the 90 percent rate under Chapter 33, Title 38 United States Code (known as the Post-9/11 GI Bill) is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


